Citation Nr: 1820846	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as due to exposure to asbestos.

2.  Entitlement to service connection for testicular disability, to include as due to exposure to asbestos.

3.  Entitlement to service connection for renal disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to September 1961.

These matters come before the Board of Veterans' Appeals (Board) from September 2010, April 2013, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2017, the Veteran and his spouse testified before the Board at the RO in St. Petersburg.  A transcript of that proceeding is of record.

In May 2017, the Board granted a 10 percent rating for squamous cell carcinoma, from August 1, 2010, forward.  The Board also remanded the above claims for service connection.

Although the Veteran filed claims for service connection for prostate cancer, testicle cancer, and renal cancer, the Board has expanded those claims to include all prostate, testicular, and renal disabilities consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded these matters in May 2017 to afford the Veteran a VA examination detailing the nature and etiology of the Veteran's purported prostate, testicle, and renal cancers.

The Veteran was afforded a VA examination in July 2017.  There the examiner explained that the Veteran did not have any cancer of the prostate, testicles, or kidneys, and he had never been diagnosed with such.  The examiner, however, did diagnose the Veteran with benign prostate hypertrophy, renal cysts, chronic kidney disease, and bilateral hydroceles.  With regard to those disabilities, the examiner stated that "[they] would not be caused by active military service, to include his exposure to diesel fuels and/or conceded exposure to asbestos therein."

The Board finds the July 2017 VA examiner's inadequate.  Although the examiner offered an opinion as to the etiology of the Veteran's diagnosed disabilities, the examiner offered no rationale to support his rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As such, the opinion is inadequate and must be remanded for an addendum opinion supported by a rationale.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return inadequate examination report).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the VA examiner who provided the July 2017 VA examination to obtain an additional addendum opinion.  If the examiner is not available, another equally qualified physician may provide the opinion.  The electronic claims folder must be made available to and reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any benign prostate hypertrophy, renal cysts, chronic kidney disease, and bilateral hydroceles had its onset in service or is otherwise related to service, to include his exposure to diesel fuels and/or conceded exposure to asbestos therein?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

